Case 15-12055-BLS Doc1294 Filed 06/26/19 Pagelof5

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

AMERICAN APPAREL, INC.,

Reorganized Debtor.

Tax I.D. No. XX-XXXXXXX

 

In re:

AMERICAN APPAREL (USA), LLC,

Reorganized Debtor.

Tax I.D. No. XX-XXXXXXX

 

In re:

AMERICAN APPAREL RETAIL, INC.,

Reorganized Debtor.

Tax I.D. No. XX-XXXXXXX

 

In re:

AMERICAN APPAREL DYEING &
FINISHING, INC.

Reorganized Debtor.

Tax I.D. No. XX-XXXXXXX

 

In re:

KCL KNITTING, LLC,

Reorganized Debtor.

Tax I.D. No. XX-XXXXXXX

 

DOCS_DE:224094.2 03636/001

Chapter 11
Case No. 15-12055 (BLS)

(Jointly Administered)

Chapter 11
Case No. 15-12057 (BLS)

(Jointly Administered)

Chapter 11
Case No. 15-12058 (BLS)

(Jointly Administered)

Chapter 11
Case No. 15-12059 (BLS)

(Jointly Administered)

Chapter 11
Case No. 15-12060 (BLS)

(Jointly Administered)

 
 

Case 15-12055-BLS Doc1294 Filed 06/26/19 Page2of5

 

In re: : Chapter 11
FRESH AIR FREIGHT, INC., : Case No. 15-12061 (BLS)
Reorganized Debtor. : (Jointly Administered)

Tax I.D. No. XX-XXXXXXX

 

 

FINAL DECREE CLOSING THE CHAPTER 11 CASES

Upon the motion (the “Motion”) of APP Winddown, LLC for the entry of a final decree
(this “Final Decree”)! closing these chapter 11 cases, all as more fully set forth in the Motion;
and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amended Standing Order; and this Court having found that this is a core proceeding pursuant to
28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion
in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found
that the relief requested in the Motion is in the best interests of APP Winddown, LLC, the estates
of the above-captioned debtors (collectively, the “Debtors”), the creditors of the Debtors, and
other parties in interest; and this Court having found that the notice of the Motion and
opportunity for a hearing on the Motion were appropriate under the circumstances and no other
notice need be provided; and this Court having reviewed the Motion and having heard the
statements in support of the relief requested therein at a hearing, if any, before this Court
(the “Hearing”); and this Court having determined that the legal and factual bases set forth in the
Motion and at the Hearing establish just cause for the relief granted herein; and after due
deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

l. The Motion is granted.

 

' Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

DOCS _DE:224094.2 03636/001

 

 
 

Case 15-12055-BLS Doc1294 Filed 06/26/19 Page3of5

2. The following chapter 11 cases of the Debtors are hereby closed; provided that this
Court shall retain jurisdiction as provided in paragraph 69 of the Findings of Fact, Conclusions
of Law and Order Confirming Pursuant to Section 1129(a) and (b) of the Bankruptcy Code the
First Amended Joint Plan of Reorganization of the Debtors and Debtors in Possession [Docket

No. 687] (the “Confirmation Order”):

   

 

 

 

 

 

American Apparel, Inc. 15-12055
American Apparel (USA), LLC 15-12057
American Apparel Retail, Inc. 15-12058
American Apparel Dyeing & Finishing, Inc. 15-12059
KCL Knitting, LLC 15-12060
Fresh Air Freight, Inc. 15-12061

 

 

 

 

3. Entry of this Final Decree is without prejudice to (a) the rights of the Debtors, the
Litigation Trust, or any party in interest to seek to reopen any of these chapter 11 cases for cause
pursuant to section 350(b) of the Bankruptcy Code, and (b) the rights of the Post-Confirmation
Debtors, the Litigation Trust, or the Creditors’ Fund Trustee (as defined in the Plan of
Liquidation) to dispute, in an appropriate forum (including in this Court if these cases are
reopened), all claims that were filed against the Debtors in these chapter 11 cases as
contemplated by the Plan of Reorganization, the Confirmation Order and (as appropriate) the
Plan of Liquidation. Notwithstanding anything to the contrary contained in the Plan of
Reorganization, any failure of the Debtors or the Litigation Trust to file an objection to any claim
in these chapter 11 cases shall not constitute allowance of the claim and shall not result in such
claim being deemed Allowed (as defined in the plan) against any Debtor.

4, The Post-Confirmation Debtors shail, on or before 30 days after entry of this Final
Decree: (a) pay all fees due and payable pursuant to 28 U.S.C. § 1930(a)(6); and (b) serve
copies of all post-confirmation reports on the U.S. Trustee. Entry of this Final Decree is without

3
DOCS_DE:224094.2 03636/001

 

 
 

Case 15-12055-BLS Doc1294 Filed 06/26/19 Page4of5

prejudice to the rights of the U.S. Trustee to reopen these chapter 11 cases to seek appropriate
relief in the event of an unresolved dispute over the payment of fees pursuant to
28 U.S.C. § 1930(a)(6) or the post-confirmation reports.

5. The Post-Confirmation Debtors and their agents are authorized to take all actions
necessary to effectuate the relief granted pursuant to this Final Decree in accordance with the
Motion.

6. Notwithstanding anything to the contrary, the terms and conditions of this Final
Decree shall be immediately effective and enforceable upon its entry.

7. Notwithstanding the relief granted in this Final Decree and any actions taken
pursuant to such relief, nothing in this Final Decree shall be deemed: (a) an admission as to the
amount of, basis for, or validity of any claim against the Debtors, their successors, or the Post-
Confirmation Debtors under the Bankruptcy Code or other applicable nonbankruptcy law; (b) a
waiver of the rights of the Debtors, their successors, the Post-Confirmation Debtors, the
Litigation Trust or any other parties in interest to dispute any claim on any grounds; (c)a
promise or requirement to pay any prepetition claim; (d) an assumption, adoption, or rejection of
any agreement, contract, or lease under section 365 of the Bankruptcy Code; (e) to affect the
rights of the Litigation Trust with respect to the Litigation Trust Assets as provided in the Plan of
Reorganization, the Confirmation Order and the Litigation Trust Agreement; (f) an admission as
to the validity, enforceability, or perfection of any lien on, security interest in, or other
encumbrance on property of the Debtors’ or the Debtors’ estates; (g) a waiver of any claims or
causes of action which may exist against any entity; or (h) a waiver or limitation of the rights of
the Debtors, their successors, the Post-Confirmation Debtors, the Litigation Trust or any other

parties in interest under the Bankruptcy Code or any other applicable law.

DOCS_DE:224094.2 03636/001

 

 
 

 

Case 15-12055-BLS Doc1294 Filed 06/26/19 Page5of5

8. Any pending claims objections that have not been resolved by the entry of a final
order or withdrawn prior to the date of this Final Decree shall be deemed withdrawn without
prejudice by the entry of this Final Decree, subject to the right of the Litigation Trust to pursue
any such claims objections if the case is reopened.

9. Nothing in this Order shall authorize APP to destroy any data, documents,
records, or any other materials (collectively, the "Materials"). All Materials are deemed to relate
to, and shall be governed by and administered under, APP's 2016 chapter 11 cases, In re APP
Winddown, LLC, et al., jointly administered as Case No. 16-12551 (BLS) (the "Current Cases"),
and any destruction of any, some, or all of the Materials shall occur only after (i) notice and an
opportunity to be heard is provided to litigants Dov Charney and Adrian Kowalewski, pursuant
to agreement on the record at the May 15, 2019 hearing before this Court in the Current Cases,
and (ii) the entry of an order of this Court.

10. The Court shall retain jurisdiction to hear and determine all matters arising from

~ "OA tT

THE HONO E BRENDAN L. SHANNON
UNITED STATES BA UPTCY JUDGE

or related to the implementation, int

  
 
 

 

Dated: 2. , 2019
ington, Delaware

DOCS _DE:224094.2 03636/001

 

 
